936 F.2d 575
UNPUBLISHED DISPOSITIONNOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.UNITED STATES of America, Plaintiff-Appellee,v.JOSE, INC., et al., Defendants-Appellants.
No. 90-2143.
United States Court of Appeals, Seventh Circuit.
Submitted June 10, 1991.*Decided June 21, 1991.
Order

1
The United States filed this suit to foreclose on a tax lien.  After extended proceedings, the property was sold.


2
The appeal is taken, according to the caption of the notice of appeal, on behalf of "Research Universal Life Church, Inc., Defendant/Plaintiff", one of many parties to the case.  The body of the notice of appeal does not mention any appellant but refers to "we" and "our".  The notice is signed by Edmond Hou-Seye, one of the original defendants.


3
The notice of appeal does not confer jurisdiction on this court.  Hou-Seye is not a lawyer and cannot represent a corporation, Scandia Down Co. v. Euroquilt, Inc., 772 F.2d 1423 (7th Cir.1985), yet only a corporation is listed as appellant.  Hou-Seye does not list himself as appellant in either the caption or the body of the notice of appeal.  This document does not list the parties with the specificity required by Fed.R.App.P. 3, and the appeal is therefore dismissed for want of jurisdiction.  Torres v. Oakland Scavenger Co., 487 U.S. 312 (1988).



*
 After preliminary examination of the briefs, the court notified the parties that it had tentatively concluded that oral argument would not be helpful to the court.  The notice provided that any party might file a "Statement as to Need of Oral Argument."    See Fed.R.App.P. 34(a), Circuit Rule 34(f).  Appellants have filed such a statement.  On consideration of the papers, the court concludes that the case is appropriate for decision without argument